ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
ProTek Models, LLC                           )      ASBCA Nos. 59796, 59936
                                             )
Under Contract No. FA8601-12-P-0461          )

APPEARANCE FOR THE APPELLANT:                       Richard G. Osborn, Esq.
                                                     OsbornLaw
                                                     Ontario, CA

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Phillip E. Reiman, Esq.
                                                     Trial Attorney

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 23 January 2017




                                                  Administ tive Judge
                                                  Armed S rvices Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59796, 59936, Appeals of
ProTek Models, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals